In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0039-CV
                           ________________________
                                       
                       IN THE INTEREST OF B.C., A CHILD
                                       

                    On Appeal from the 320th District Court
                             Potter County, Texas
          Trial Court No. 81,655-D, Honorable Don Emerson, Presiding 

                                       
                                March 26, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before Quinn, C.J., and Campbell and Pirtle, JJ.
                                       
	Appellant filed notice of appeal on February 6, 2013, from the trial court's January 18 order terminating his parental rights to his child, B.C.  On March 19, appellant filed a motion to dismiss his appeal, after the trial court granted a new trial.   
	As no decision of the Court has been delivered to date, we grant appellant's motion to dismiss the appeal.  The appeal is dismissed. No motion for rehearing will be entertained and our mandate will issue forthwith. See Tex. R. App. P. 42.1(a)(1). The parties have not presented an agreement for taxation of costs. Therefore, costs are taxed against appellant. Tex. R. App. P. 42.1(d).


								James T. Campbell
								         Justice